Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks 
	This communication has been issued in response to Pre-Brief Appeal Conference decision to reopen prosecution filed 18 March 2021.  Claims 21-40 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Busalacchi et al (USPG Pub No. 20130290518A1; Busalacchi hereinafter) in view of Cox et al (USPG Pub No. 20030208575A1; Cox hereinafter).

a memory device to store instances of a global conceptual object, including multiple instances of a functional object to represent functionality, multiple instances of an actor object to represent actors to make requests on the instances of the functional objects, and multiple instances of an action object to represent requests by the instances of the actor objects on the instances of the functional objects (see Fig. 4; see pp. [0016-0018], [0045], [0070]; e.g., the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.  At least one or more of a plurality of data stores {i.e. pp. [0076]}, equivalent to Applicant’s memory device, is used for the storage and assembly of a plurality of objects used to define one or more “information objects” of GINA, considered equivalent to Applicant’s “global conceptual object”, as the one or more information object(s) comprise component objects such as “service objects”, “property elements”, and “vectors” {i.e. relationships}.  The “GINA Information Model” is a configurable, reflexive information object model, and the “GINA Execution Model” is a model that can create and run information model configurations, equivalent to Applicant’s “functional object”, where the execution model is to “...wrap all acquired instances of network-available information in a software object with a standard interface that exposes the same collection of methods, and provides for access to components of the information through named properties”, reading on Applicant’s claimed limitation.  Services are actions” that can be invoked on an information object, considered equivalent to Applicant’s “action objects”, and the properties and relationships of information objects are called Elements.  The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”);  
a processor to execute a global object manager, to receive multiple instances of action objects representing interaction between the instances of the actor object and instances of the functional object, and group instances of action objects into collections where a collection represents a domain of commonality between different instances of action objects and actor objects (see pp. [0052], [0070]; e.g., the reference of Busalacchi teaches of utilizing one or more of a “WorldSpaceManager” that manages operations on content that is collected and harmonized by “Service Managers” that is aggregated by “Content Servers”.  The WorldSpaceManager is the primary interface for an information object, which is a set of instances.  It is responsible for selecting particular instances of an information object that are allowed to be presented to a user, and works on top of a “Servicemanager” that manages a collection of services {i.e., named actions that can be invoked on an information object}, which also works on top of a “ContentManager” that manages properties and relationships of information objects {i.e. elements} and provides directives that perform functions directly or by interacting 
The reference of Busalacchi does not appear to explicitly recite the limitation of, “wherein the global object manager is to detect an abnormal behavior collection representing a collection of instances of action objects having a different pattern of interactions from other collections, determine that a computed deviation for the different pattern of interactions is greater than a threshold, and trigger an alert operation in response to a determination that the computed deviation is greater than the threshold”.
The reference of Cox recites the limitation of, “wherein the global object manager is to detect an abnormal behavior collection representing a collection of instances of action objects having a different pattern of interactions from other collections, determine that a computed deviation for the different pattern of interactions is greater than a threshold, and trigger an alert operation in response to a determination that the computed deviation is greater than the threshold” (see pp. [0050-0052], [0057-0059]; e.g., the reference of Cox serves as an enhancement to the teachings of the primary Busalacchi reference by providing for the management of a business infrastructure using at least a “Global Ecology Controller”, considered equivalent to Applicant’s “global object manager”, which is a part of an eService Enterprise collection of eService level management tools responsible for the detection of abnormal behaviors. The Global Ecology Controller takes stored events as they relate to one or more of an “eService” {i.e. considered equivalent to Applicant’s “action object”} of a global data repository as input and detects abnormal behavior at eService level reported by at least a BeX.  


As for Claim 22, Busalacchi teaches, wherein instances of actor objects and instances of action objects are objects in different processing systems (see pp. [0025-0026], [0070]; e.g., The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  According to paragraph [0070], services are named “actions” that can be invoked on an information object, considered equivalent to Applicant’s “action objects”.  At least one or more of a plurality of information data sources {i.e. pp. [0042]} is used for the storage and retrieval of a plurality of requested objects. This teaching is considered equivalent to Applicant’s disclosure of utilizing “processing systems” for the 

As for Claim 23, Busalacchi teaches, wherein instances of actor object and instances of functional objects are objects in different processing systems (see pp. [0025-0026], [0070]; e.g., The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  According to paragraph [0045], The “GINA Information Model” is a configurable, reflexive information object model, and the “GINA Execution Model” is a model that can create and run information model configurations, equivalent to Applicant’s “functional object”.  At least one or more of a plurality of information data sources {i.e. pp. [0042]} is used for the storage and retrieval of a plurality of requested objects. This teaching is considered equivalent to Applicant’s disclosure of utilizing “processing systems” for the access of data such as a “user information object” or “execution model” in response to a request, and in the same fashion, information is accessed from one or more data resources by users of GINA using one or services).

wrap all acquired instances of network-available information in a software object with a standard interface that exposes the same collection of methods, and provides for access to components of the information through named properties”, reading on Applicant’s claimed limitation), and 
wherein processor is to group instances of relationship objects into relationship collections where a relationship collection represents a domain of commonality between different instances of relationship objects and actor objects (see pp. [0052], [0070]; e.g., the reference of Busalacchi teaches of utilizing one or more of a “WorldSpaceManager” that manages operations on content that is collected and harmonized by “Service Managers” that is aggregated by “Content Servers”.  The WorldSpaceManager is the primary interface for an information object, which is a set of 

As for Claim 25, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitations to, “detect an abnormal behavior collection representing an interaction collection of instances of action objects having a different pattern of interactions from other interaction collections, and determine that a computed deviation for the different pattern of interactions is greater than a threshold” or “detect an abnormal behavior collection representing a relationship collection of instances of relationship objects having a different pattern of relationships from other relationship collections, and determine that a computed deviation for the different pattern of relationships is greater than a threshold” and “trigger the alert 
Cox teaches, wherein the global object manager is to:
“detect an abnormal behavior collection representing an interaction collection of instances of action objects having a different pattern of interactions from other interaction collections, and determine that a computed deviation for the different pattern of interactions is greater than a threshold” (see pp. [0050-0052], [0057-0059]; e.g., According to paragraphs [0050-0052], the Cox reference teaches of detecting abnormal behavior by one or more of a BeX, and reporting the abnormal behavior in the form of “events” to be further accessed at least by a “local ecology pattern detector”.  An event may be sent directly to a “dispatcher” if its’ determined priority is high, indicating a severity of the abnormal behavior.  Paragraphs [0057-0059] of Cox teach of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall performance measure from reported abnormal behavior from various local systems and or individual infrastructure components.  An Integration BeX can be used to implement the global ecology controller, considered equivalent to Applicant’s “global object manager”, and may be located in an “ecology pattern detector” of a system, for example.  A computed “overall performance measure” of an “eService” is considered equivalent to Applicant’s “deviation gradient”, as a “priority” metric is determined and applied to one or more events indicative of abnormal behavior within an eService {i.e. considered equivalent to a services dimension}.  In addition to an eService “dimension” being evaluated, relationships between objects 
“detect an abnormal behavior collection representing a relationship collection of instances of relationship objects having a different pattern of relationships from other relationship collections, and determine that a computed deviation for the different pattern of relationships is greater than a threshold” (see pp. [0057-0059]; e.g., the reference of Cox teaches of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall performance measure from reported abnormal behavior from various local systems and or individual infrastructure components.  An Integration BeX can be used to implement the global ecology controller, and may be located in “ecology pattern detector” of a system, for example.  A computed “overall performance measure” of an “eService” is considered equivalent to Applicant’s “deviation gradient”, as a “priority” metric is determined and applied to one or more events indicative of abnormal behavior within an eService {i.e. considered equivalent to a services dimension}.  In addition to an eService “dimension” being evaluated, relationships between objects causing abnormal behaviors may also be evaluated, where an example is provided in which the 
“trigger the alert operation in response to a determination that the computed deviation is greater than the threshold” (see pp. [0071]; e.g., the reference of Cox, at least within paragraph [0071], provides an example in which the memory use of a particular application goes up to 35% on a local system, triggering a particular behavior rule, where the behavior rule associated with the application triggers an action to report the determined abnormal behavior to a higher level BeX.  A threshold mechanism must be exceeded in order to trigger comparison to a particular behavior rule).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 26, Busalacchi teaches, wherein instances of actor object and instances of relationship objects are objects in different processing systems (see pp. [0025-0026], [0070]; e.g., The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  According to paragraph [0070], the one or more information object(s) comprise component objects such as “service objects”, “property elements”, and “vectors” {i.e. relationships}.  At least one or more of a plurality of information data sources {i.e. pp. [0042]} is used for the storage and retrieval of a plurality of requested objects. This teaching is considered equivalent to Applicant’s disclosure of utilizing “different processing systems” for the access of data such as a “user information object” or “relationships”  in response to a request, and in the same fashion, information is accessed from one or more data resources by users of GINA using one or services and interfaces).

As for Claim 27, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA 
Busalacchi does not appear to explicitly recite the limitation of, “wherein detection of the abnormal behavior collection comprises detection of a collection that produces a network function change or a network configuration change”.
Cox teaches, “wherein detection of the abnormal behavior collection comprises detection of a collection that produces a network function change or a network configuration change” (see pp. [0042-0043]; e.g., the reference of Cox teaches of utilizing at least a “Behavior eXpert” component having its own knowledge base of behavior rules and metrics, which tracks the consumption, management, and availability of critical resources for the detection of any abnormal behaviors, and can detect whether one or more components are resource “starved” {i.e. equivalent to Applicant’s “network function change”} in order to notify one or more components such as the “eService management” or “local ecology pattern detector”, for example).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need 

As for Claim 28, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to one or more vector rules”.
Cox teaches, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to one or more vector rules” (see pp. [0071]; e.g., the reference of Cox, at least within paragraph [0071], provides an example in which the memory use of a particular application goes up to 35% on a local system, triggering a particular behavior rule, where the behavior rule associated with the application triggers an action to report the determined abnormal behavior to a higher level BeX.  A threshold mechanism must be exceeded in order to trigger comparison to a particular behavior rule).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based 

As for Claim 29, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to a threat metric”.
Cox teaches, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to a threat metric” (see pp. [0071]; e.g., the reference of Cox, at least within paragraph [0071], provides an example in which the memory use of a particular application goes up to 35% on a local system, triggering a particular behavior rule, where the behavior rule associated with the 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 30, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein in response to a determination that the computed deviation is less than the threshold, the processor is to identify the abnormal behavior collection as a new expected behavior”.
Tuner 1040 is equipped with a set of objective functions that are related to expected system performance. If the recorded data about system 1020 does not match with the objective functions, tuner 1040 initiates adaptive feedback control to tune system 1020. The tuning may be achieved by forcing the BeXs in system 1020 to revise the rules that are related to unsatisfactory performance”, therefore adapting and providing revised rules based on recorded data compared to expected performance).


As for Claim 31, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein the global object manager is to detect the abnormal behavior collection based on computation of deviations from expected patterns in multiple dimensions”.
Cox teaches, “wherein the global object manager is to detect the abnormal behavior collection based on computation of deviations from expected patterns in multiple dimensions” (see pp. [0042], [0057-0059]; e.g., the reference of Cox teaches of 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a 

As for Claim 32, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein the multiple dimensions are selected from among time, frequency, location, relationship to other global conceptual objects, networks, hosts, services, sessions, or software application”.
Cox teaches, “wherein the multiple dimensions are selected from among time, frequency, location, relationship to other global conceptual objects, networks, hosts, services, sessions, or software application” (see pp. [0057-0059]; e.g., the reference of Cox teaches of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 33, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” 
Busalacchi does not appear to explicitly recite the limitation of, “wherein the global object manager is to compute a deviation gradient based on evaluation of the multiple dimensions”.
Cox teaches, “wherein the global object manager is to compute a deviation gradient based on evaluation of the multiple dimensions” (see pp. [0057-0059]; e.g., the reference of Cox teaches of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall performance measure from reported abnormal behavior from various local systems and or individual infrastructure components.  An Integration BeX can be used to implement the global ecology controller, and may be located in “ecology pattern detector” of a system, for example.  A computed “overall performance measure” of an “eService” is considered equivalent to Applicant’s “deviation gradient”, as a “priority” metric is determined and applied to one or more events indicative of abnormal behavior within an eService).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the 

As for Claim 34, Busalacchi teaches, wherein the instances of relationship objects represent causal relationships of behavior, wherein at least one collection of instances of relationship objects having different patterns of relationships comprises different patterns of causal relationships (see pp. [0043]; e.g., As stated within the cited paragraph, “...the GINA recognizes that information objects may generate consequences in other related objects, e.g., a change to an inventory level can sometimes cause a sales order to go on hold”, thus, teaching of a causal relationship between related objects and an end result of an action performed).

As for Claim 35, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.

Cox teaches, “wherein trigger the alert operation comprises flag the abnormal behavior collection as malicious behavior” (see pp. [0044-0045]; e.g., the reference of Cox teaches of utilizing a “dispatcher” for the communication of abnormal behavior information to various destinations, such as the one or more BeXs in other local systems or the global eService management system, where adaptive feedback in the form of one or more adjustments may be made to one or more BeX by revising the rules of the respective BeX dependent on an “adaptor” and the determination that a particular abnormality causes drastic overall eService performance degradation, considered equivalent to changing the model of an expected behavior in response to the flagging of an adverse behavior such as malicious behavior.  According to Applicant’s disclosure, at least within paragraph [0044], degrees of abnormality are discussed, apparently consisting of malicious behavior, and in the same fashion, the cited Cox reference teaches of a “priority” indicating the severity of an abnormal behavior {i.e. pp. [0051]}).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction 

As for Claim 36, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein in response to a flagging of the abnormal behavior collection as malicious behavior, the global object manager is to change a model of expected behavior”.
Cox teaches, “wherein in response to a flagging of the abnormal behavior collection as malicious behavior, the global object manager is to change a model of expected behavior” (see pp. [0044-0045]; e.g., the reference of Cox teaches of utilizing a “dispatcher” for the communication of abnormal behavior information to various destinations, such as the one or more BeXs in other local systems or the global eService management system, where adaptive feedback in the form of one or more adjustments may be made to one or more BeX by revising the rules of the respective BeX dependent on an “adaptor” and the determination that a particular abnormality causes drastic overall eService performance degradation, considered equivalent to 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 37, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.

Cox teaches, “wherein trigger the alert operation comprises alerting a network administrator or implementation of a network security procedure” (see pp. [0043], [0050-0051]; e.g., as stated within the cited paragraph, the behavior expert “BeX” may be associated with one or more of a plurality of infrastructure components, and the basis of its analysis  comes from the observation data acquired by one or more of a plurality of data providers that provides for the detection of abnormal behavior or events during the operation of components.  Abnormal behavior is detected by one or more BeX and reported in the form of “events”, with each event having an associated priority to indicate severity of the abnormal behavior.  An example is provided where an event associated with a fatal problem in an eService infrastructure is reported/routed at least to the global eService management system or “dispatcher” for a reaction to be taken.  Additionally, paragraphs [0071-0072] teach of a behavior rule being able to trigger an action to report abnormal behavior to at least a higher level of BeX, where this abnormal event is reported to an integration BeX located in a local ecology pattern detector or global ecology controller).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in 

As for Claim 38, Busalacchi teaches, the memory device further to store multiple instances of request objects, a request object to represent a request by an instance of an actor object to an instance of a functional object, or a request by an instance of an actor object to an instance of an action object (see pp. [0025-0026], [0076]; e.g., At least one or more of a plurality of data stores {i.e. pp. [0076]}, equivalent to Applicant’s memory device, is used for the storage and assembly of a plurality of objects used to define one or more “information objects” of GINA, considered equivalent to Applicant’s “global conceptual object”.  The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”).



As for Claim 40, Busalacchi teaches, wherein the global conceptual object comprises an executable model, executable by interpretation of the model within the domain of commonality (see pp. [0045]; e.g., The “GINA Information Model” is a configurable, reflexive information object model, and the “GINA Execution Model” is a model that can create and run information model configurations, equivalent to Applicant’s “functional object”, where the execution model is to “...wrap all acquired instances of network-available information in a software object with a standard interface that exposes the same collection of methods, and provides for access to components of the information through named properties”, reading on Applicant’s claimed limitation).

Response to Arguments
Applicant's arguments, with respect to the rejection(s) of Claims 21-40 under 35 USC 103 are moot, as the primary Scheidler et al (US Patent No. 10681060B2) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Busalacchi et al (USPG Pub No. 20130290518A1) and Cox et al (USPG Pub No. 20030208575A1).
            

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Harris et al (USPG Pub No. 20160350531A1) teaches threat detection using reputation data.
**Nguyen et al (US Patent No. 9553951B1) teaches semaphores in distributed computing environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								4/5/2021